Per Curiam.
The defendant, Jacob Zebert, was convicted in the Essex Quarter Sessions of the larceny of “one bolt of silk, of the value of $157.50, of the goods and chattels of L. Bamberger *169& Company.” The defendant files five assignments of error and five causes for reversal, which are substantially the same. The whole argument of the defendant in error turns upon the sufficiency of the evidence to convict, that the verdict of the jury was against the weight of the evidence. This we think is unsound, in view of the testimony of the witness Dorothy Schols. She testified, that she observed the defendant, Jacob Zebert, a woman named Bessie White and an unidentified man walking toward the silk department; “he [the defendant] lifted forward his left hand and pushed off this bolt of silk, and, as he pushed it down, Bessie White took it and guided it into the front of her skirt.”
The judgment of the Essex County Quarter Sessions is affirmed.